 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAYO OLUGBOYEGA OGUNBANKE,                      Case No. 1:18-cv-00796-LJO-JDP
12                      Petitioner,                   ORDER DENYING PETITIONER’S MOTION
                                                      FOR EMERGENCY STAY OF REMOVAL
13           v.                                       AS MOOT
14    KIRSTEN NIELSEN, et al.,                        ECF No. 38
15                      Respondent.
16

17

18           Petitioner Tayo Olugboyega Ogunbanke, a former detainee in the custody of the U.S.
19   Bureau of Immigration and Customs Enforcement, proceeds without counsel, seeking a writ of
20   habeas corpus under 28 U.S.C. § 2241. ECF No. 1. On July 29, 2019, petitioner moved this
21   court for an emergency stay of removal during the pendency of the habeas petition. ECF No. 38.
22   On September 16, 2019, petitioner was removed from the United States to Lagos, Nigeria. See
23   ECF Nos. 41, 40-1. Petitioner’s sole request in the instant motion is a stay of removal. ECF No.
24   38. Because petitioner was removed from the United States in September 2019, the motion to
25   stay his removal is rendered moot. Therefore, the motion is denied.
26
27

28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     January 16, 2020
 4                                 UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
